 246
 
          
      
   
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
35
9 
NLRB No. 
18
 
Wellington Industries, Inc. 
and
 
Brenda Kowalski, 
Petitioner 
and
 
Independent Union Local One, an 
affiliate 
o
f Local 174, United Automobile, Aer
o-
space a
nd  Agricultural Implement Workers of 
America (UAW), AFL

CIO, Union. 
Case 07

UD

000568
 
November 
6
, 2012
 
OR
DER DENYING REVIEW
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
We find that the Petitioner

s Request for Review of the 
Regional Director

s det
ermination to hold the petition in 
abeyance pending resolution of the outstanding unfair 
labor practice charges raises no substantial issues wa
r-
ranting reversal of the Regional Director

s determination.  
Accordingly, we deny review.
 
As our colleague implic
itly concedes, the Regional D
i-
rector properly applied existing Board precedent, which 
holds that representation petitions will be held in abe
y-
ance if there are concurrent unfair labor practice charges 
alleging conduct which, if proven, would interfere with
 
employee free choice in an election.  NLRB Caseha
n-
dling Manual, Part Two, Representation Pr
o
ceedings, 
Sec
tion
 
11730, et seq.  Here, the Board found that the 
Employer violated Section 8(a)(5) and (1) by conditio
n-
ing bargaining with the Union on the absence
 
of UAW 
Local 174

s president, John Zimmick.
1
  
This serious u
n-
fair labor practice, which the Employer has yet to rem
e-
dy, is the type of violation that is 

likely to have a lasting 
and negative impact on employees

 
support for the U
n-
ion.

2
  
Accordingly, the
 
Regional Director did not abuse 
his discretion by holding the petition in abeyance pen
d-
ing resolution of the unfair labor practice procee
d
ings.
3
 
Moreover, unlike our colleague, we do not think it is 
appropriate to reconsider the Board

s longstanding 
bloc
k
ing charge policy in the context of this request for 
review.  In our view, the subject would be better a
d-
dressed as part of the current rulemaking concerning 
Board representation case procedures, in which the 
                                        
   
 
1
 
Wellington Industries
, 357 NLRB 
1623
 
(2011). 
 
2
 
Goya Foods of Florida
, 347 NLRB 1118, 1122 (2006), enfd. 525 
F.3d 1117 (11th Cir. 2008).
 
3
 
Pursuant to charges that were filed following the Regional Dire
c-
tor

s initial decision to hold the petition in abeyance, the Board found 
that the Employer violated Sec. 8(a)(5) and (1) again by failing to pr
o-
vide the Union wit
h information and refusing to let Zimmick assist in 
grievance processing.  
Wellington Industries
, 358 NLRB 
783
 
(2012).  
The fact that these violations also remain unremedied further supports 
the Regional Director

s decision to continue to hold the petition
 
in 
abe
y
ance. 
 
Board specifically invited comment on whether i
t should 
change its blocking charge policy.
4
  
The rulemaking pr
e-
sents a more suitable vehicle for revisiting our proc
e-
dures in this area in a fully
-
informed and comprehensive 
manner. 
 
Finally, our colleague

s call for a hearing pursuant to 
Saint Gobain Abr
asives
, 342 NLRB 434 (2004), ignores 
the substantial factual and legal distinctions between that 
case and this one.  In 
Saint Gobain
, which concerned a 
decertification petition rather than the instant deauthor
i-
zation petition, the Board held that it was an
 
error for the 
R
egional 
D
irector 
to dismiss, without a hearing, the pet
i-
tion based on the nexus between the e
m
ployer

s alleged 
unlawful conduct and employee disa
f
fection from the 
union.  In so holding, the Board emph
a
sized the specific 
circumstances of tha
t case, among them that the alleged 
unlawful conduct consisted of a single unilateral change.  
Id
.
 
at 434.  Unlike in 
Saint Gobain
, where the charges 
against the employer remained u
n
proven, the Board here 
has already found that the E
m
ployer committed multi
ple 
unfair labor practices, and the Employer has not co
m-
plied with the Board

s remedial Orders.
5
  
More signif
i-
cantly, the Regional Director here did not dismiss the 
petition outright, as in 
Saint Gobain
, but decided to hold 
it in abeyance pending the Emplo
y
er

s compliance with 
the Board

s remedial Order.  Thus, this case is markedly 
distinct from 
Saint Gobain
, and we find no basis for e
x-
tending it to the circumstances pr
e
sented here.
6
 
 
 
M
EMBER 
H
AYES
, dissenting
.
 
I would grant the Petitioner

s request for re
view.  In 
accord with my prior dissents to the revision of the 
Board

s representation case election procedures, I agree 
with the Petitioner that reconsideration and substantial 
limitation of the Board

s general blocking charge policy 
is warranted.  In my v
iew, an election should in most 
instances be held regardless of the pendency of unrem
e-
died unfair labor practices, and the ballots should be i
m-
pounded.  Further, in the factual circumstances of this 
case, I believe it would be appropriate to conduct a hea
r-
ing, comparable to the one directed in 
Saint Gobain 
                                        
   
 
4
 
Notice of Proposed Rulemaking

Representation

Case Proc
e-
dures, 76 Fed. Reg. 36812, 36827

36828 (June 22, 2011).
 
5
 
See 
Matson Terminals
, 321 NLRB 879, 880 fn. 7 (1996) (

[I]t is 
Board policy not to hold an election until the posting period h
as e
x-
pired, because the 60
-
day posting period is necessary as a means of 
dispelling and dissipating the unwholesome effects of a respondent

s 
unfair labor practices.

(internal citations omitted), enfd. 114 F.3d 300 
(D.C. Cir. 1997).
 
6
 
For the reasons set
 
forth by then
-
Members Liebman and Walsh in 
their dissenting opinion in 
Saint Gobain
, 342 NLRB at 435

436, we 
have substantial doubts as to whether that case was correctly decided 
and would consider overruling it in an appropriate case.
 
  
WELLINGTON INDUSTRIE
S
,
 
INC
.
 
                    
                    
                
247
 
Abrasives
, 342 NLRB 434, 434 (2004), to address 
whether there is a causal relationship between the E
m-
ployer

s unfair labor practices and the desire of the pet
i-
tioning employees to de
-
authorize the Union. 
 
In my 
view, it seems likely that the 750
-
percent 
increase in unit 
employees

 
mandatory dues obligations, rather than any 
dissatisfaction resulting from the Employer

s refusal to 
deal with a single union official, caused the de
-
authorization effort.  If th
ere is no causal relationship 
between the petition and the unlawful conduct, the pet
i-
tion should be processed and an election should be held.
1
 
                                        
   
 
1
 
I do not contend
,
 
as my colleagues suggest, that 
Saint Gobain 
is d
i-
rectly controlling here.  However, I do believe that this case raises the 
same concern as in 
Saint Gobain, 
i.e., that in the particular circu
m-
stances of the case the Employer

s unfair labor practices should
 
not be 
presumed to affect the free choice of employees in petitioning for an 
election without any evidence of a causal nexus.  Absent such evidence, 
the 
real
 
adverse impact on employees

 
free choice will be the depriv
a-
tion of their immediate right to vote
 
on their representative

s continuing 
ability to forcibly extract dues from them
.
 
 
